DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 12 relates to components which include at least one of a head, a spindle, a nozzle, a feeder and a reel. However, claim 1 relates to plurality of first components are mounted by a mounter. Due to this inconsistency the claim language is indefinite since the inconsistent use of the term “component”. To overcome this rejection, it is suggested to use the term “plurality of mounter component nodes” as opposed to “components … 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (2015/0243108).
Claim 1. 11
 	Nakayama (2015/0243108) discloses an apparatus and method having a display (Fig. 1, Ref. 7); and one or more processor (Para. 0030), wherein the one or more processor (Para. 0030) is configured to: divide a first error value (defect determination flag) of each of a plurality of first components (nozzle) with respect to a mounting position acquired through inspection of a plurality of substrates of a first type on which the plurality of first components are mounted by a mounter (mounting head H1), into a plurality of error values (REF2)(Para. 0053-0060)(Fig. 1, Ref. 62); generate a graph of a tree structure including a plurality of nodes corresponding to the plurality of first components, component types of each of the plurality of first components and a plurality of components included in the mounter (See Fig. 3; Para. 0037-0038); adjust attributes (Fig. 1, Ref. 63) of each of the plurality of nodes using the plurality of error values divided from the first error value of each of the plurality of first components (Para. 0061-0063); and display 

    PNG
    media_image1.png
    302
    460
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    740
    497
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    598
    490
    media_image3.png
    Greyscale

Claim 2. 12
 	Nakayama (2015/0243108) discloses the components include at least one of a head, a spindle, a nozzle, a feeder and a reel (Para. 0021).  
Claim 4, 14
 	Nakayama (2015/0243108) discloses the attributes of each of the plurality of nodes include at least one of a shape, a size (Para. 0050) and a color of the plurality of nodes.  

Allowable Subject Matter
Claims 3, 5-10, 13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 3, 13 the prior art fails to disclose or make obvious the plurality of nodes includes a plurality of first nodes corresponding to the plurality of first components, a plurality of second nodes corresponding to the component types of each of the plurality of first 
	Regarding claims 5, 15 the prior art fails to disclose or make obvious distribute the plurality of error values divided from the first error value of each of the plurality of first components to the plurality of nodes; and adjust the attributes of each of the plurality of nodes based on absolute values of the error values distributed to the plurality of nodes, and in combination with the other recited limitations of claims 1, 4, 14, 11. 
	Regarding claims 6, 16 the prior art fails to disclose or make obvious determine a plurality of second components in which a mounting failure has occurred among the plurality of first components by using the plurality of error values divided from the first error value of each of the plurality of first components; and determine a cause of a mounting failure of each of the plurality of second components as at least one of a component mounting position setting error, a mounting condition setting error according to a component type and a defect of the components included in the mounter by using the plurality of error values divided from the first error value of each of the plurality of second components, and in combination with the other recited limitations of claim 1, 11. Claims 7-10, 17-20 are allowed by the virtue of dependency on the allowed claims 1, 6, 11, 16.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	February 8, 2022